In an action to recover damages for injuries to person (1st cause of action) and to property (2d cause of action), the appeal, as limited by appellant’s brief, is from so much of the judgment entered upon the verdict of a jury as awarded respondent $9,500 for personal injuries on his first cause of action. Judgment insofar as appealed from reversed and a new trial granted, with costs to abide the event, unless respondent, within 10 days after the entry of the order hereon, stipulate to reduce the award for personal injuries from $9,500 to $4,500, in which event the judgment, as so modified, is affirmed, without costs. In our opinion the award on the first cause of action was excessive. Proof of a disability of 10 weeks, with confinement of one week to bed, loss of earnings of $1,360, a hospital bill of $59 and a medical bill of $36, totaling special damages of $1,455, did not justify the verdict of $9,500, particularly when respondent’s physician failed to testify that the sears on respondent’s face and knees, respondent being a married man, would be permanent. There was also no proof that the stiffness of respondent’s knee would permanently incapacitate him or that any of his injuries would result in future loss of earnings. Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.